Citation Nr: 0715230	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-41 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to in-service 
asbestos exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from June 1963 to December 
1967.  

The RO received the veteran's claim in February 2004.  The 
May 2004 rating decision denied the claim and the veteran 
appealed.

The veteran provided personal testimony at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing has been 
prepared and is associated with the veteran's VA claims 
folder.  

In October 2006, the Board remanded the claim for further 
evidentiary development.  This will be discussed below.  The 
claims folder has been returned to the Board for further 
appellate proceedings.  

Issues not on appeal

In May 2005, the RO received the veteran's claim to reopen a 
previously denied hearing loss claim and to reopen a 
previously denied claim for service connection for peripheral 
neuropathy.  The RO denied these claims in an August 2005 
rating decision.  To the Board's knowledge, the veteran has 
not appealed that decision.  The issues addressed in those 
decisions are thus not in appellate status, and they will not 
be mentioned any further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDING OF FACT

A preponderance of the competent medical evidence does not 
demonstrate that the veteran's COPD is etiologically related 
to any incident of service, including claimed exposure to 
asbestos.


CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for COPD caused by 
asbestos exposure during service.  In substance, he contends 
that while assigned to the USS Colonial 
(LSD 18) and USS Point Defiance (LSD 31), he was exposed to 
asbestos which was used as insulation on steam piping he 
repaired throughout both ships.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in October 2006.  The reason for the remand was to 
provide the veteran with a VA examination and to obtain a 
medical nexus opinion from the examiner.  The claim was then 
to be readjudicated by the agency of original jurisdiction.  

This was accomplished.  The VA examination was completed in 
December 2006, and the claim was readjudicated later that 
month.  The Board's remand instructions have therefore been 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in VCAA letters dated February 
2004 and November 2006 VCAA that to support his claim, 
there must be evidence which shows that:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease;

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See page 6 of the February 2004 VCAA letter and page 4 
of the November 2006 VCAA letter.  

The veteran was further informed in the February 2004 
and November 2006 letters that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, employment 
records, and private medical records so long as he 
provided sufficient information to allow VA to obtain 
them.

The Board also notes that the veteran was informed in 
the February 2004 letter that if he had any additional 
information or evidence to let VA know about it.  In 
essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and a 
current disability are not at issue with regard to the claim 
of COPD.  The claim was denied because of lack of evidence of 
element (3), a connection between the veteran's service and 
the disability.  As is indicated above, the veteran has 
received proper notice of that crucial element.  

Because service connection was not granted, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot.  In other words, any lack of advisement as to those 
elements is meaningless, because a degree of disability and 
an effective date were not assigned.   Therefore, lack of 
notice regarding degree of disability and assignment of an 
earlier effective date is immaterial.  In any event, the 
veteran was provided notice of elements (4) and (5) in the 
November 2006 VCAA letter.  The Board thus finds that the 
veteran has received proper notice in accordance with 
Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and service 
personnel records, and has obtained reports of VA treatment 
of the veteran which will be discussed below.  The Board 
observes that the veteran was provided medical examinations 
in October 2004 and in December 2006, and the evidence 
includes treatment records in VA outpatient facilities.  The 
report of the medical examinations and reviews reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative presented evidence before the undersigned 
VLJ in a video conference in May 2006.  

The Board will therefore proceed to a decision on the merits.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988).



Analysis

The veteran contends that his current COPD is a result of 
asbestos exposure in service.  

As detailed above, in order to establish service connection 
for the claimed conditions, there must be (1) medical 
evidence of a current disability; (2) evidence of the in- 
service incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), the Board finds that 
there is a February 2005 diagnosis of COPD.  The December 
2006 VA examiner also determined that the veteran has COPD.  
Hickson element (1) has been met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in- 
service disease and in-service injury.

Regarding disease, the veteran's service medical records do 
not indicate that the veteran complained of or was treated 
for lung problems in service.  Indeed, the medical evidence 
indicates that lung problems were first indicated in the 
2004, more than 35 years after the veteran left military 
service in 1967.  

With respect to in-service injury, the alleged injury is 
exposure to asbestos in service.  As noted above, asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment, supra.  

Review of the veteran's DD Form 214 and personnel records 
indicates that his petty officer rating was an engineman.  
The veteran testified at the May 2006 hearing that as an 
engineman, he was often required to repair steam lines which 
were covered with an insulation material made with asbestos.  
In addition, the veteran testified that he maintained and 
repaired the ship's boilers which also exposed him to 
asbestos.  See for example hearing transcript, pages 3, 6, 
7,8,11, and 14.  
The evidence supports a finding that the veteran was exposed 
to asbestos during service.  Element (2) is satisfied to that 
extent.

With regard to crucial element (3), medical evidence of a 
nexus between the veteran's service and his current COPD, as 
was noted above the Board remanded the claim for further 
development regarding the etiology of the veteran's COPD, 
particularly requesting that a medical examiner provide an 
opinion whether the COPD was related to asbestos exposure.  
In response, a medical examiner opined in a December 2006 
medical examination report that:

It is my opinion that his [the veteran's] present 
mild changes of chronic obstructive pulmonary 
disease is not likely due to the exposure of the 
asbestos while he was in the service as there is no 
radiological evidence of asbestosis.  There are no 
changes in the pleura visualized on CT scan of the 
chest and no evidence of asbestosis.

The October 2004 VA examiner rendered a similar opinion, 
stating "it looks like the veteran has no respiratory 
symptoms related to asbestos exposure given that he has a 
normal x-ray."

There is no other competent medical opinion of record.  To 
the extent that the veteran contends that his COPD was caused 
by asbestos exposure in service, it is well established that 
lay persons without medical training, such as the veteran, 
are not competent to attribute symptoms to a particular 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The record reveals no other possible in-service explanation 
for the veteran's COPD, and the veteran himself has not 
contended that any such exists.

In short, element (3) is also not satisfied, and the claim 
fails on that basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Entitlement to service connection for COPD, to include as due 
to in-service asbestos exposure, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


